By the Court.
Under the instructions given them, the jury must have found that the contract between the parties was as set out in the declaration, namely, that the defendant employed the plaintiff to procure a purchaser for the land and house of the defendant. There was no written contract. The employment was by an oral agreement, and, upon the evidence, it was competent for the jury to find that it was the ordinary case of the employment of a broker to procure a purchaser. Under such a contract, the broker is entitled to compensation, if he substantially effects a sale by procuring and introducing a purchaser to whom the owner sells the land. The instructions 'at the trial were sufficiently favorable to the defendant.

Exceptions overruled.